Citation Nr: 0526277	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1942 to 
October 1945.  He died at age 79 in July 2002, and the 
appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In December 2003, the Board remanded the 
appeal for a review of the claims folder and the production 
of a clinical opinion.  The claims folder was returned to the 
Board in error without completion of this development, so the 
Board again remanded the appeal in May 2004 for the same 
purpose.  This time, the requested development was 
accomplished and the case is now ready for appellate review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran died at age 79 in July 2002, and the 
certificates of death indicate that the cause of the 
veteran's death was complications of chronic hypertension, 
severe aortic stenosis, and hypothyroidism.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death included Type II 
diabetes mellitus, seizure disorder, post-traumatic stress 
disorder (PTSD), and bipolar disorder.  

3.  At the time of his death, the veteran had been granted 
service connection for PTSD with a 70 percent evaluation and 
for a fracture of the mandible with a noncompensable 
evaluation.  

4.  No competent medical evidence shows or demonstrates that 
the veteran's death from complications of chronic 
hypertension, severe aortic stenosis, and hypothyroidism was 
either caused or contributed to substantially or materially 
by service-connected PTSD, or to any other incident, injury 
or disease of active military service.


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The appellant was not provided with VCAA notice prior to the 
issuance of the initial adverse rating decision in 
September 2002.  She was, however, provided such notice 
following both of the Board's earlier remands.  In 
January 2004 and again in May 2004, the appellant was 
provided with formal VCAA notice which informed her of the 
evidence necessary to substantiate her claim, of the evidence 
VA was responsible to collect, of the evidence she was 
responsible to submit, and advised her to submit any relevant 
evidence in her possession.  Indeed, this case was twice 
remanded for the production of a clinical opinion consistent 
with VCAA at 38 U.S.C.A. § 5103A(d)(2).  All known available 
records have been collected for review.  The veteran is shown 
to have died at home, so there are no terminal 
hospitalization records for review.  Two certificates of 
death have been submitted by the appellant in support of her 
claim, together with her own written statements of argument.  
The appellant does not argue nor does the evidence on file 
suggested there remains any additional relevant evidence 
outstanding which has not been collected for review.  The 
Board concludes that VCAA has been satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be established for certain 
specified diseases, including heart disease, if it is shown 
to have become manifest to a compensable degree within one 
year after a veteran was separated from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition is not shown to be chronic or 
when chronicity in service is not supported, continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that evidence pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Analysis:  During his lifetime, the veteran was service 
connected for PTSD, with a 30 percent evaluation effective 
from April 1992, and a 70 percent evaluation effective from 
October 1999.  He had also been granted service connection 
for the fracture of the mandible, with a noncompensable 
evaluation effective from May 1962.  There was no other 
service-connected disability.  

Past RO rating actions in the claims folder indicate that the 
veteran specifically was not service connected for coronary 
artery disease with hypertension, status-post pacemaker 
implant which was considered 100 percent disabling (for 
pension purposes).  The veteran was not service connected for 
bipolar disorder, considered 70 percent disabling (for 
pension purposes).  The veteran was not service connected for 
diabetes mellitus, considered 40 percent disabling (for 
pension purposes).  The veteran was not service connected for 
hypothyroidism, osteoarthritis of multiple joints, or 
seborrheic dermatitis of the face and scalp, each of which 
were considered 10 percent disabling (for pension purposes).  
The veteran was also not service connected for a total left 
hip replacement which was considered 50 percent disabling 
(for pension purposes).  He was not considered service 
connected for the residuals of a cerebral vascular accident 
(stroke) with a seizure disorder which was considered 
40 percent disabling (for pension purposes).  He was not 
considered service connected for peripheral neuropathy of 
both the left and right legs, each of which were considered 
40 percent disabling (for pension purposes).  The veteran was 
not service connected for conjunctivitis which was considered 
10 percent disabling (for pension purposes).

The veteran died at age 79 in July 2002 and the initial 
certificate of death listed the cause of death as 
complications of chronic hypertension, severe aortic 
stenosis, and hypothyroidism.  Although the original death 
certificate also listed Type II diabetes mellitus and a 
seizure disorder as other significant conditions contributing 
to death, but not resulting in the underlying cause of death, 
this death certificate was amended seven days later after it 
was originally completed to include additional conditions, 
contributing to death but not resulting in the cause of 
death, of PTSD and bipolar disorder.  Accordingly, the claims 
folder was referred for an expert medical opinion.  

In May 2004, a medical doctor reviewed the veteran's entire 
claims folder and computerized clinical progress notes.  He 
noted that the veteran had received a pacemaker in September 
1998, but that an echocardiogram in November 1999 revealed 
left atrial enlargement, mild left ventricular dysfunction, 
and an ejection fraction that was still 50 percent.  He had 
calcified aortic stenosis and mild tricuspid disease.  An EKG 
from November 1999 noted the veteran had left atrial 
enlargement, left axis deviation, left ventricular 
hypertrophy with QRS widening, P-wave abnormality, and 
suspected lateral ischemia.  This was considered an abnormal 
EKG.  A July 1998 X-ray study of the veteran's chest 
documented left subpulmonic effusion.  This physician wrote 
that the veteran was clearly documented as having PTSD, 
bipolar disorder, dementia, diabetes mellitus, degenerative 
joint disease, coronary artery disease, seizure disorder, 
hypertension, aortic stenosis, hypothyroidism, anemia, and 
prostate problems.  Laboratory results also revealed 
decreased hemoglobin/anemia, abnormal glucose and renal 
function.  This physician concluded that the veteran died as 
a culmination of all of these diseases as compounded by the 
veteran's advanced age.  He also concluded that, "None of 
these conditions was caused, or aggravated by service-
connected post-traumatic stress disorder."  Although a 
reading of the final two paragraphs of this clinical opinion 
appear to be somewhat inconsistent in that the physician 
first appears to attribute the veteran's death to a listing 
of all of his diseases, including PTSD, the physician 
clarifies this inconsistency by categorically stating the 
veteran's death was not caused or aggravated by service-
connected PTSD. 

The only evidence on file which might suggest that PTSD was a 
contributing factor to death is the amended death certificate 
submitted by the appellant in support of her claim.  The RO 
has reported that these death certificates were signed by a 
justice of the peace, but the Board can make no such 
determination from a facial review of the documents.  It is 
noteworthy, however, that neither PTSD nor bipolar disorder 
were listed on the original death certificate, but added 
seven days later.  More noteworthy, however, is the fact 
that, whether or not added later as an amendment, the listing 
of PTSD is under a death certificate category which 
specifically states that the conditions listed therein were 
significant conditions contributing to death "but not 
resulting in the underlying cause" of death.  

A clear reading of the death certificates on file, coupled 
with the clinical opinion provided by the VA physician in May 
2004, reveals that the veteran's death at age 79 was 
principally attributable to heart disease.  The other cause 
of death listed of hypothyroidism was never viewed as more 
than 10 percent disabling during the veteran's lifetime.  His 
coronary artery disease with hypertension and status-post 
pacemaker implant was considered 100 percent disabling by VA 
during his lifetime.  Neither heart disease nor 
hypothyroidism were service connected and there is a complete 
absence of any competent evidence on file which shows that 
either heart disease or hypothyroidism was incurred during 
service or, to a compensable degree, within the one year 
following the veteran's service separation in October 1945.  
Instead, heart disease is shown to have first become manifest 
many years after the veteran was separated from service, and 
to be entirely related to any incident, injury or disease of 
active service, including service-connected PTSD.  

The law and regulation governing the issue of entitlement to 
service connection for the cause of a veteran's death clearly 
provides that the evidence must show that disability incurred 
or aggravated or otherwise related to service "either caused 
or contributed substantially or materially to cause death."  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
"causal connection."  Id.  The amendment of the veteran's 
death certificate to include PTSD as another significant 
condition "contributing to death but not resulting in the 
underlying cause" of death fails in any way to demonstrate 
that the veteran's death from heart disease was 
"substantially or materially" contributed to by service-
connected PTSD.  The preponderance of the evidence on file is 
against the appellant's claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


